DECISION ON MOTION TO DISMISS
Johnson, Judge:
The above-entitled case was submitted for decision on defendant’s motion to dismiss the protest for lack of jurisdiction on the ground that *279plaintiff had failed to file a claim for refund with the Commissioner of Internal Revenue, as provided in section 3772 of the Internal Revenue Code (26 U. S. C. § 3772).
The facts and circumstances are identical with those set forth in our decision on the motion to dismiss protest 192781-K (Bercut-Vandervoort & Co., Inc. v. United States, 35 Cust. Ct. 113, C. D. 1730), decided concurrently herewith. For the reasons therein given, the Government’s motion to dismiss the protest herein is denied.
It is so ordered.